COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        West Loop Hospitality, LLC, and Jetall Companies, Inc. v.
                            Houston Galleria Lodging Associates, LLC, Raymond
                            Management Company, Inc., the Estate of C.J. Raymond, and
                            Barry Perkel

Appellate case number:      01-19-00885-CV

Trial court case number:    2013-63613

Trial court:                55th District Court of Harris County

        Lloyd Kelley has filed an unopposed motion for leave to withdraw as counsel for
appellants/cross-appellees, West Loop Hospitality, LLC and Jetall Companies, Inc.
However, the motion does not comply with Texas Rule of Appellate Procedure 6.5, which
identifies certain information that any motion to withdraw “must contain,” including the
party’s name and last known address and telephone number. See TEX. R. APP. P. 6.5(a)(2).
The motion does not contain the appellants’ last known telephone number. See Id.
Accordingly, the motion is denied without prejudice to refiling same.
       It is so ORDERED.

Judge’s signature: _____/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court

Date: ____April 23, 2020_____